                                    UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW JERSEY


 JANEAN OWENS,
                                                              Civil Action No.: 17-cv-7 159 (PGS)(LHG)
                          Plaintiff,

                V.
                                                                          MEMORANDUM
 BRIAN AMBROISE, et at.,                                                   AND ORDER

                          Defendants.



SHERIDAN, U.S.D.J.

               This matter comes before the Court on Defendant Jason D. Mays’ (“Mays”) motion to stay

this litigation while his criminal charges, emanating from the same underlying incident as the

present action, are pending on appeal before the New Jersey Superior Court, Appellate Division.

(ECF No. 50).1 For the reasons stated herein, Mays’ motion is denied.

                                                         I.

               On July 26, 2018, Mays was sentenced in New Jersey state court to sixteen years’

imprisonment for official misconduct, a pattern of official misconduct, sexual assault, and

criminal sexual assault after a jury trial. (Mays’ Moving Br. at 2, ECF No. 50-1). The criminal

charges arose “out of the same alleged incident as [this] civil matter.” (Id.). On September 24,

2018, Mays appealed his conviction and sentence to the New Jersey Superior Court, Appellate

Division, on the grounds that the trial court imposed an “excessive sentence and the verdict [was]

not.   .   .   a result of a fair trial.” (See id.). Mays’ appeal is currently pending.




 The other remaining defendants in this matter, Gary Lanigan, Joselito Perez, and William
Anderson, “take no position on whether a stay should be granted.” (ECF No. 54).
         As background, Plaintiff Janean Owens (“Plaintiff’), an inmate in the Edna Mahan

Correctional Facility (“EMCF”), brought this action against Defendants State of New Jersey

Department of Corrections (“NJDOC”), EMCF, Warden William Anderson, Warden William

Hauck, Officer Brian Ambroise, Officer Joselito Perez, Mays, and NJDOC Commissioner Gary

J. Lanigan alleging that she was sexually assaulted, harassed, retaliated against, and subjected to

a pattern and practice of such conduct by EMCF corrections officers.2 (P1. Opp. Br. at 1, ECF

No. 60; see also Amended Compl., ECF No. 9). As a result, Plaintiff alleges violations of the

First, Fifth, Eighth, and Fourteen Amendments of the U.S. Constitution as brought under 42

U.S.C.   § 1983; violations of the New Jersey Civil Rights Act (“NJCRA”), N.J.S.A. § 10:6-2; and
violations of the New Jersey Law Against Discrimination (“LAD”), N.J.S.A.                 § 10:5-1 et. seq.
         Regarding Mays specifically, Plaintiff alleges that while he was a corrections officer at

EMCF, Mays made repeated sexual “passes” at her, which ultimately led to Plaintiff’s

acquiescence in sexual acts with Mays out of fear of retaliation. (P1. Opp. Br. at 2). After

Plaintiff reported Mays’ misconduct to prison officials, she was allegedly retaliated against by,

inter alia, being “unjustifiably written up in 2014 and forced to remain in the North Hall

television room for 12 hours   .   .   .   .   [where] Plaintiff was not given access to a restroom.   .   .   and

was forced to urinate on the floor. (Id. at 3).

         In the present motion, Mays seeks a stay of the present action until his criminal appeal is

resolved, arguing, inter alia, that having this matter proceed will purportedly make discovery

“extremely complicated” and “Mays [also] does not want to make any self-incriminating




2
 On October 16, 2018, the Court dismissed NJDOC and EMCF as defendants in this action, but
permitted Plaintiffs’ claims as interposed against the individual defendants in their personal
capacities to proceed. (ECF No. 29).

                                                            2
statements that may materially affect the outcome of the criminal action, which, in turn, could

affect [his] potential freedom and liberty.” (Moving Br. at 2).

                                                      II.

          “A stay is not constitutionally required when a civil action overlaps with a pending

criminal proceeding, but ‘may be warranted in certain circumstances.” In re Valeant Pharm.

Int’l, Inc., Sec. Litig., No. 15-7658, No. 15-7658, 2019 WL 1578677, at *4 (D.N.J. Apr. 12,

2019) (quoting Walsh Sec., Inc. v. Cristo Prop. Mgmt., Ltd., 7 F. Supp. 2d 523, 526 (D.N.J.

1998)). Indeed, “[t]he stay of a civil proceeding is an extraordinary remedy and is not favored.”

Forrest   ij’.   Corzine, 757 F. Supp. 2d 473, 476 (D.N.J. 2010) (citing Landis   i’.   N. Am. Co., 299

U.s. 248, 254 (1936)). “However, a court has the discretion to stay a case if the interests of

justice so require.” Id. (citation omitted).

        Courts generally consider six factors in deciding whether to grant a stay of a civil action

while a criminal action is pending, including:

                     1) the extent to which the issues in the criminal and civil cases
                     overlap; 2) the status of the case, including whether the defendants
                     have been indicted; 3) the plaintiff’s interest in proceeding
                     expeditiously weighed against the prejudice to plaintiff caused by a
                     delay; 4) the private interests of and burden on defendants; 5) the
                     interests of the court; and 6) the public interest.

Walsh, 7 F. Supp. at 527. Here, the Court finds that these factors weigh against granting a stay.

In particular, the Court finds the status of Mays’ criminal case to weigh against a stay. As stated

above, Mays has already been convicted and the appellate record for consideration is closed.

And while his verdict and sentence are presently on appeal, “courts generally do not grant a stay

in an overlapping civil case while the related criminal case is on appeal because ‘there is only a

mere possibility that a successful appeal might lead to a new trial that could require invocation of

a defendant’s Fifth Amendment rights.” Valeant, 2019 WL 1578677, at *4 (citation omitted).


                                                      3
Moreover, because the “appeal process is an uncertain, potentially long-ranging, process.       .   .   only

unusual circumstances would justify an order staying a post-conviction civil proceeding.” Id.

(citation omitted). Here, Plaintiff, the Court, and the public all share the same interest in

expeditiously resolving this case. For these reasons, among others, the Court finds that a stay is

not warranted.

           The Court recognizes Mays’ constitutional rights as a criminal defendant. As such, the

discovery process should consider same. The magistrate judge should oversee discovery in such

a light.

                                                    ORDER

           Having carefully reviewed and taken into consideration the submissions of the parties, as

well as the arguments and exhibits therein presented; and for good cause shown; and for all of the

foregoing reasons,

           IT IS on this   6t11   day of November, 2019,

           ORDERED that Mays’ Motion to Stay (ECF No. 44) is DENIED; and it is further

           ORDERED that the Clerk’s Office is directed to mail a copy of this Order to Mays.




                                                    PETER G. SHERIDAN, U.S.D.J.




                                                       4
